J-S27040-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    PATSY MARLIN MARANO                        :
                                               :
                       Appellant               :   No. 270 WDA 2021

          Appeal from the Judgment of Sentence Entered April 9, 2019
      In the Court of Common Pleas of Fayette County Criminal Division at
                        No(s): CP-26-CR-0000384-2018

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    PATSY MARLIN MARANO                        :
                                               :
                       Appellant               :   No. 271 WDA 2021

          Appeal from the Judgment of Sentence Entered April 9, 2019
      In the Court of Common Pleas of Fayette County Criminal Division at
                        No(s): CP-26-CR-0000385-2018


BEFORE:      OLSON, J., NICHOLS, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                           FILED: January 19, 2022

        Appellant, Patsy Marlin Marano, appeals from the judgments of sentence

imposed by the Court of Common Pleas of Fayette County in two criminal

cases following a consolidated jury trial at which he was convicted of

attempted rape, involuntary deviate sexual intercourse (IDSI), sexual assault,

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S27040-21


statutory sexual assault, aggravated indecent assault, indecent assault,

indecent exposure, and corruption of minors. For the reasons set forth below,

we affirm.

      In February 2018, Appellant, who was 66 years old, was charged in CP-

26-CR-0000384-2018 (CR-384-2018) with seven counts of IDSI, seven

counts of sexual assault, seven counts of indecent assault, and seven counts

of corruption of minors arising out of sexual activity with a 17-year-old boy

(Minor 1).    In February 2018, Appellant was also charged in CP-26-CR-

0000385-2018 (CR-385-2018) with attempted rape, sexual assault, four

counts of IDSI, six counts of statutory sexual assault, four counts of

aggravated indecent assault, six counts of indecent assault, two counts of

indecent exposure, and four counts of corruption of minors arising out of

sexual activity with a 13-year-old boy (Minor 2), who was Minor 1’s younger

brother.

      Both cases were tried to a jury from April 1, 2019 to April 3, 2019. At

trial, Minor 2 testified that beginning in the summer of 2017, he did

construction work for Appellant and was at Appellant’s house approximately

10 times. N.T., 4/2/19, at 12-15. Minor 2 testified that on two occasions,

Appellant pulled Minor 2’s pants and underwear down and put his finger in

Minor 2’s anus and forced Minor 2 to kiss him. Id. at 18-20. Minor 2 testified

that on one occasion, Appellant held Minor 2 down and tried to insert his penis

in Minor 2, despite Minor 2’s objection. Id. at 20-22, 35-36. Minor 2 also


                                     -2-
J-S27040-21


testified that Appellant took a shower with Minor 2 on two occasions and put

his mouth on Minor 2’s penis, that Appellant put his tongue in Minor 2’s anus

twice, and used a pink dildo on Minor 2. Id. at 22-24. Minor 2 testified that

Appellant had two laptop computers and that Appellant showed him video of

Appellant and another man engaged in sex acts on one of the computers, and

identified a photograph of one of the computers. Id. at 24-25, 29. Minor 2

testified that Appellant sometimes paid him when he came to Appellant’s

house and that he did not report what was happening for a while because

Appellant threatened that “if any of us told, he would kill us” and he was

scared. Id. at 23, 25-26, 33. Minor 2 testified that he reported what was

happening after another person who worked for Appellant, Charlie Thorpe,

walked in on Appellant wrestling on Appellant’s bed with Minor 2, who was in

his underwear. Id. at 16-18.

      Minor 1 testified that he also did construction work for Appellant and

was at Appellant’s house approximately six or seven times. N.T., 4/2/19, at

41-43.   Minor 1 testified that on those six or seven occasions, Appellant

showed him videos on Appellant’s computer of people having sex and pulled

Minor 1’s pants down and performed oral sex on Minor 1. Id. at 43-48, 50,

59. In addition, Minor 1 testified that Appellant repeatedly touched Minor 1’s

penis over his clothes one day at a job site.    Id. at 61-62.   Minor 1 also

testified that on one occasion, he saw Appellant kissing Minor 2 in Appellant’s

bedroom.     Id. at 45-46. Minor 1 testified that Appellant never threatened


                                     -3-
J-S27040-21


him, but that Appellant told him not to tell anyone and paid Minor 1 $50 extra

each time Minor 1 came to the house in addition to his pay for the construction

work. Id. at 48-50, 62. Minor 1 identified a photograph of the computer that

Appellant used to show him sex videos. Id. at 52, 56.

       Thorpe testified that one day in late November 2017, after he and Minor

2 had been painting a nativity set at Appellant’s house, he went in the house

and saw Appellant fondling Minor 2, who was in his underwear. N.T., 4/2/19,

at 65-68, 72-73. Thorpe testified that after this incident, he had discussions

with both Minor 1 and Minor 2. Id. at 69-70. Appellant objected to Thorpe’s

testimony about these conversations as hearsay, but the trial court overruled

the objection and held that Minor 1’s and Minor 2’s statements to Thorpe were

admissible as prior consistent statements to rebut an inference of recent

fabrication.   Id. at 70.   Thorpe then testified that Minor 2 told him that

Appellant touched him with dildos and that Appellant threatened him with a

gun.   Id. at 70-71. Thorpe testified that Minor 1 told him “basically the same

things.” Id. at 71. Thorpe later testified on cross-examination that Minor 2

told him that Appellant fondled Minor 2’s anus and that Appellant made Minor

2 perform oral sex on him.    Id. at 77.

       Halie Gray, a waitress who knew Minor 1, Minor 2 and Appellant, was

also called by the Commonwealth to testify to conversations with Minor 1 and

Minor 2. Appellant objected to this testimony as hearsay, and the trial court

again overruled the objection on the grounds that it was admissible as a prior


                                     -4-
J-S27040-21


consistent statement. N.T., 4/2/19, at 83. Gray then testified that while she

was taking Minor 2 to the police station, Minor 2 started telling her “about

watching videos on the computer, about the toys that was used on him,”

“[a]bout finger penetration,” and that Appellant would pay him afterwards.

Id. at 84. Gray testified that she spoke to Minor 1 the next day and “asked

[Minor 1] if it happened and he said, yes.” Id. at 85. Gray also testified that

Appellant had previously told her that Minor 2 slept in the same bed with him.

Id. at 84-85.

        Pennsylvania State Police Trooper Terrance Crowley testified concerning

his investigation of Minor 1’s and Minor 2’s accusations and identified a pink

sex toy and two computers seized from Appellant’s home pursuant to a search

warrant.     N.T., 4/2/19, at 91-97.           Trooper Crowley testified that adult

pornography was found on the computers, but that no child pornography was

found on the computers.            Id. at 140.      Trooper Crowley also testified

concerning his interview of Appellant after Appellant was arrested and

identified the Miranda1 warnings that he read to Appellant and that Appellant

signed before he questioned Appellant.            Id. at 98-101.   Trooper Crowley

testified that Appellant did not appear to be impaired or under the influence

of drugs or alcohol at the time of the interview and that he did not threaten

Appellant or promise Appellant anything. Id. at 100-01.


____________________________________________


1   Miranda v. Arizona, 384 U.S. 436 (1966).


                                           -5-
J-S27040-21


       The audio and video recording of Trooper Crowley’s interview of

Appellant was played to the jury without any objection by Appellant. N.T.,

4/2/19, at 102-36.2 In this interview, Appellant admitted that he and Minor

2 performed oral sex on each other on more than one occasion in 2017, that

his hand touched Minor 2’s “butt” and his finger touched Minor 2’s anus, and

that he licked Minor 2 “[d]own below his balls,” but he denied that he

penetrated Minor 2 or attempted to penetrate Minor 2 with anything and

denied that he licked Minor 2’s anus. Id. at 106-07, 110-21, 125-26, 131-

35. Appellant also admitted that he “jacked [Minor 1] off to get him off” on

three occasions when Minor 1 was 17 and that Minor 1 consented to this sexual

activity. Id. at 127-29.

       At the close of its case, the Commonwealth moved for admission of a

number of the exhibits that witnesses had identified, including the recording

of Appellant’s interview, the computers seized from Appellant’s house, and the

Miranda warnings and waiver form signed by Appellant. Appellant objected

to admitting the computers and the Miranda form in evidence. N.T., 4/2/19,

at 141-43.      The trial court overruled these objections and admitted the

computers and Miranda form in evidence, but directed that the computers

would not be given to the jury. Id.




____________________________________________


2 Appellant had filed a pre-trial motion to suppress the recorded statement
that was denied prior to trial.

                                           -6-
J-S27040-21


      Appellant testified in his own defense and denied engaging in any sexual

contact with Minor 1 or Minor 2. N.T., 4/3/19, at 11-13. Appellant testified

that he had taken a sleeping pill just before he was interviewed by Trooper

Crowley and that Trooper Crowley promised him that if he just admitted a few

things he would be released and would only pay a small fine. Id. at 10-11.

Appellant had a statement that he had prepared and wanted to read at the

end of his direct testimony. Id. at 15. The trial court did not allow Appellant

to read the statement. Id. Appellant also called Minor 1’s and Minor 2’s father

to testify about a statement the father signed, but the father testified that the

paper was blank when he signed it, that he cannot read, and that Appellant

asked him to sign the paper. Id. at 33-36. Minor 1’s and Minor 2’s father

also testified that Appellant offered to pay him $1,000 if he could have the

charges dropped. Id. at 36-37.

      Trooper Crowley, on rebuttal, denied that he made any promises to

Appellant before the interview and specifically denied that he told Appellant

that Appellant would go home with a fine if he admitted a few things. N.T.,

4/3/19, at 44-45.

      On April 3, 2019, the jury convicted Appellant of all charges in both

cases. On April 9, 2019, the trial court sentenced Appellant to consecutive

terms of imprisonment of 61/2 to 15 years for the first IDSI conviction in CR-

384-2018 and 61/2 to 15 years for the attempted rape conviction in CR-385-

2018, for an aggregate sentence of 13 to 30 years’ imprisonment. CR-384-


                                      -7-
J-S27040-21


2018 Count 1 Sentencing Order ¶4; CR-385-2018 Count 1 Sentencing Order

¶4. The trial court imposed no additional penalty for the other convictions.

CR-384-2018 Counts 2 Through 28 Sentencing Order; CR-385-2018 Counts 2

Through 28 Sentencing Order.            The trial court also imposed lifetime sex

offender registration on Appellant under the Sex Offender Registration and

Notification Act (SORNA), 42 Pa.C.S. §§ 9799.10-9799.42.            CR-384-2018

Count 1 Sentencing Order ¶¶9-22; CR-385-2018 Count 1 Sentencing Order

¶¶9-22.

        Appellant did not file any post sentence motions in either case.

Appellant filed timely notices of appeal on April 29, 2019, but this Court

dismissed those appeals on October 3, 2019 for failure to file a brief.       On

February 13, 2020, Appellant filed petitions under the Post Conviction Relief

Act.3   PCRA counsel for Appellant was appointed and filed amended PCRA

petitions seeking reinstatement of Appellant’s appellate rights, which the trial

court granted by order entered February 8, 2021.            These timely appeals

followed.

        In these appeals, which this Court consolidated sua sponte, Appellant

presents the following issues for our review:

        1. Whether Appellant’s reporting requirements under the
        Pennsylvania Sexual Offender Registration and Notification Act
        (SORNA) II are constitutional?


____________________________________________


3   42 Pa.C.S. §§ 9541–9546.


                                           -8-
J-S27040-21


      2. Whether the trial court erred by allowing Charles Thorpe and
      Hallie Gray to testify about statements allegedly made by the
      alleged victim [Minor 2] under the prior consistent statement
      exception to the hearsay rule?

      3. Whether the court erred in admitting into evidence
      Commonwealth’s Exhibit C, two laptop computers, because said
      computers contained no relevant information?

      4. Whether the court erred in admitting Commonwealth’s Exhibit
      D into evidence, the Rights, Warning and Waiver form allegedly
      signed by the Appellant, because said document was not properly
      authenticated?

      5. Whether the court erred in preventing appellant from reading
      a narrative that he prepared to the jury?

Appellant’s Brief at 3. We address Appellant’s second, third, fourth, and fifth

issues first, since they challenge Appellant’s convictions, and then address

Appellant’s first issue, which challenges only a portion of his sentence.

      Appellant’s second, third, fourth, and fifth issues all involve claims of

error in the admission or exclusion of evidence.        A trial court’s rulings

regarding the admissibility of evidence generally may be reversed only on a

showing that the trial court abused its discretion.       Commonwealth v.

Raboin, 258 A.3d 412, 422 (Pa. 2021); Commonwealth v. Johnson, 42

A.3d 1017, 1027 (Pa. 2012).       The admission of out of court statements,

however, requires examination of the language of our rules of evidence, and

therefore involves a question of law as to which our standard of review is de

novo and our scope of review is plenary. Raboin, 258 A.3d at 422;

Commonwealth v. Brown, 52 A.3d 1139, 1176 (Pa. 2012).




                                     -9-
J-S27040-21


       We agree that the trial court erred in admitting Thorpe’s and Gray’s

testimony concerning Minor 2’s prior statements about Appellant’s sexual

activities with him.4 The trial court admitted this evidence on the ground that

the statements were admissible as prior consistent statements to corroborate

their testimony because Appellant had challenged Minor 2’s credibility on

cross-examination. N.T., 4/2/19, at 70, 83; Trial Court Opinion at 3. The

circumstances under which prior consistent statements are admissible to

corroborate a witness’s testimony, however, were not present with respect to

these statements.

       The admissibility of prior consistent statements is governed by

Pennsylvania Rule of Evidence 613(c), which provides:

       (c) Witness’s Prior Consistent Statement to Rehabilitate.
       Evidence of a witness’s prior consistent statement is admissible
       to rehabilitate the witness’s credibility if the opposing party is
       given an opportunity to cross-examine the witness about the
       statement and the statement is offered to rebut an express or
       implied charge of:

       (1) fabrication, bias, improper influence or motive, or faulty
       memory and the statement was made before that which has been
       charged existed or arose; or


____________________________________________


4 Appellant appears in the argument section of his brief to also contend that
the admission of Thorpe’s and Gray’s testimony concerning Minor 1’s
statements was error. Appellant’s Brief at 17-18. Any issue concerning Minor
1’s prior consistent statements, however, is waived because Appellant raised
only a claim that the admission of Minor 2’s prior statements was error in his
Pa.R.A.P. 1925(b) statement. Concise Statement of Issues on Appeal ¶2;
Pa.R.A.P. 1925(b)(4)(vii)(“Issues not included in the [concise statement of
errors complained of on appeal] and/or not raised in accordance with the
provisions of this paragraph (b)(4) are waived”).

                                          - 10 -
J-S27040-21


      (2) having made a prior inconsistent statement, which the
      witness has denied or explained, and the consistent statement
      supports the witness’s denial or explanation.

Pa.R.E. 613(c).      Under Rule 613(c)(1), a prior consistent statement is

admissible to rebut a claim that the witness’s testimony is false or inaccurate

only where the statement was made before the motive to lie or reason for the

claimed inaccuracy arose. Commonwealth v. Busanet, 54 A.3d 35, 66-67

(Pa. 2012); Commonwealth v. Bond, 190 A.3d 664, 667-70 (Pa. Super.

2018); see also Pa.R.E. 613(c)(1) (requiring that “the statement was made

before that which has been charged existed or arose”).          Although Rule

613(c)(2) does not require that the prior consistent statement pre-date the

motive to fabricate or any other event, it applies only where the opposing

party has claimed that the witness has “made a prior inconsistent statement.”

Pa.R.E. 613(c)(2).

      Here, while Appellant contended that Minor 2’s accusations against him

were fabricated, the statements to Thorpe and Gray were not made before

the alleged motive to fabricate arose. Rather, they were made shortly before

Minor 2 spoke to the police; indeed, Minor 2’s statements to Gray were made

on the way to the police station. N.T., 4/2/19, at 69-71, 74-75, 83-84. There

was no suggestion that any event occurred after the statements to Thorpe

and Gray that created any animosity between Minor 2 and Appellant or that

gave him a motive to fabricate accusations that did not exist at the time that

he made the statements to Thorpe and Gray.


                                    - 11 -
J-S27040-21


      Nor was there any suggestion that Minor 2’s memory of the sex acts

was faulty.   Appellant did suggest that Minor 2’s testimony that he was

threatened by Appellant was inconsistent with his statement to police in

December 2017 and could be due to faulty memory. N.T., 4/2/19, at 33.

Thorpe’s testimony that Minor 2 told him in November 2017 that Appellant

threatened Minor 2 was therefore admissible to refute the claim that Minor 2’s

recollection of this in 2019 was faulty.     Thorpe’s and Gray’s testimony,

however, far exceeded that scope and included statements concerning sex

acts as to which there was no claim that Minor 2’s testimony at trial added

details that he did not report in 2017. Because the statements do not pre-

date any motive to fabricate and there was no contention that Minor 2’s trial

testimony concerning the sex acts was a product of faulty memory, Thorpe’s

and Gray’s testimony concerning Minor 2’s statements about Appellant’s

sexual activity with him was not admissible under Rule 613(c)(1). Bond, 190

A.3d at 669-70.

      These prior statements were likewise not admissible under Rule

613(c)(2). A claim that Minor 2 had a motive to fabricate accusations of sexual

abuse or that he lied does not constitute a charge that he made a prior

inconsistent statement and does not make Thorpe’s or Gray’s testimony

admissible as an explanation or denial of a prior inconsistent statement. See

Bond, 190 A.3d at 670 (rejecting argument that prior consistent statement

was admissible under Rule 613(c)(2) where defendant’s claim was that child


                                    - 12 -
J-S27040-21


witness had fabricated the accusations from the outset and child witness had

not explained or denied any prior inconsistent statement). While Appellant

did assert that Minor 2’s trial testimony that he did not see Appellant’s penis

was inconsistent with the details in his statement to the police, N.T., 4/2/19,

at 32, neither Thorpe nor Gray testified that Minor 2 told them anything

related to that alleged inconsistency.

        We conclude, however, that the trial court’s error in admitting this

evidence does not require reversal of Appellant’s convictions because the error

was harmless.       An appellate court may sustain a judgment despite the

erroneous admission of evidence of prior consistent statements of witnesses,

if it is convinced beyond a reasonable doubt that the admission of the

statements was harmless, and may affirm on harmless error grounds even

though the trial court and Commonwealth have not raised that issue.5

Commonwealth v. Hamlett, 234 A.3d 486, 492-93 (Pa. 2020); Bond, 190

A.3d at 670-71, 673.         An error may be harmless where the evidence in

question did not prejudice the defendant or any prejudice was de minimis,

where the evidence in question was cumulative of other, substantially similar

evidence that was properly admitted, or where the properly admitted and

uncontradicted evidence of guilt was so overwhelming and the prejudicial

effect was so insignificant by comparison that the error could not have



____________________________________________


5   The Commonwealth filed no brief in these appeals.

                                          - 13 -
J-S27040-21


contributed to the verdict. Commonwealth v. Poplawski, 130 A.3d 697,

716 (Pa. 2015); Commonwealth v. Taylor, 209 A.3d 444, 450 (Pa. Super.

2019); Commonwealth v. Radecki, 180 A.3d 441, 461 (Pa. Super. 2018).

      The effect of the testimony concerning Minor 2’s prior statements would

be insignificant in CR-384-2018, because that case related solely to

Appellant’s abuse of Minor 1 and none of Minor 2’s statements involved

Appellant’s conduct with Minor 1. Even in CR-385-2018, the prejudicial effect

of the prior statements concerning Appellant’s sex acts with Minor 2 was de

minimis and insignificant by comparison to the other evidence of guilt. The

testimony concerning these prior statements was brief and contained limited

detail and the trial court instructed the jury that this evidence could be

considered only with respect to Minor 2’s credibility. N.T., 4/2/19, at 70-71,

77, 83-84; N.T., 4/3/19, at 56. The prior statements were also immediately

before and contemporaneous with the reporting of the crime to the police, and

therefore showed little beyond the fact that Minor 2 reported the crimes to

which he testified at trial.

      Most importantly, this was not a case where the only evidence of guilt

was the victim’s testimony, which was denied by the defendant. In addition

to Minor 2’s testimony, the evidence against Appellant included Appellant’s

recorded statement in which he admitted committing many of the sex acts in

question with Minor 2. The sexual assaults referenced in the prior statements

were all either acts to which Minor 2 testified or acts that Appellant admitted


                                    - 14 -
J-S27040-21


committing in his interview. While Appellant denied the truthfulness of his

recorded statement in his trial testimony, given his lengthy and detailed

admissions, any possible erroneous bolstering of Minor 2’s credibility from the

prior statements is insignificant in comparison.

       Indeed, the aspect of the prior statements that Appellant argues was

prejudicial was Thorpe’s testimony that Minor 2 told him that Appellant

threatened him. Appellant’s Brief at 18. As we have already held, however,

that testimony was admissible under Rule 613(c)(1) to refute Appellant’s

suggestion that Minor 2’s testimony concerning the threats was unreliable

because he had failed to mention it to the police closer to the time of the

events.     There is, moreover, nothing in the record indicating that the

Commonwealth emphasized the erroneously admitted prior statements in its

arguments to the jury.6

       Appellant’s remaining claims of error with respect to the admission or

exclusion of evidence are all without merit.       In his third issue, Appellant

contends that the trial court erred in admitting the computers that the police

found in Appellant’s room because the computers allegedly were not relevant.

Contrary to Appellant’s contention, the computers were relevant because

Minor 1 and Minor 2 testified that Appellant showed them sex videos on those

computers as part of his sexual activities with them. N.T., 4/2/19, at 24-25,


____________________________________________


6Neither the opening statements nor the closing statements were transcribed.
N.T., 4/2/19, at 8-9; N.T., 4/3/19, at 48.

                                          - 15 -
J-S27040-21


29, 44-45, 52. Indeed, Trooper Crowley testified that sexual material was

found on the computers. Id. at 140. The trial court therefore did not abuse

its discretion in admitting the computers in evidence.

       In his fourth issue, Appellant argues that the trial court erred in

admitting the Miranda warnings and waiver form signed by Appellant because

it allegedly was not properly authenticated. That contention is contrary to the

record. Not only did Trooper Crowley identify the Miranda form and testify

that he read it to Appellant and that Appellant signed it, but the recording of

Appellant’s statement shows that Trooper Crowley accurately read it aloud to

Appellant, that Appellant also read a portion out loud, that Appellant

acknowledged that he understood the warnings and the waiver of his rights,

and that Appellant then signed the form. N.T., 4/2/19, at 99-100, 103-04.

Because it was fully and properly authenticated, the trial court did not err in

admitting the Miranda form in evidence.7

       In his fifth issue, Appellant asserts that the trial court erred in

preventing Appellant from reading a narrative that he had prepared during

trial to the jury during his direct testimony.     This issue likewise fails.   A



____________________________________________


7 Although Appellant in his argument of this issue also briefly asserts that the
trial court erred in allowing Appellant’s recorded statement in evidence,
Appellant’s Brief at 21, that issue is not before us, as Appellant raised only the
admission of the Miranda form and did not raise the admission of the
recorded statement itself or the denial of his motion to suppress the recorded
statement in his Rule 1925(b) statement. See Concise Statement of Issues
on Appeal; Pa.R.A.P. 1925(b)(4)(vii).

                                          - 16 -
J-S27040-21


defendant does not have a right in a trial of guilt or innocence to read a

prepared statement to the jury, and requiring the defendant to testify in

response to questions is not an abuse of the trial court’s discretion to control

the mode of interrogation of witnesses and presentation of evidence.

Commonweallth        v.   Stollar,   84   A.3d   635,   645-51    (Pa.   2014);

Commonwealth v. Jermyn, 533 A.2d 74, 78-80 (Pa. 1987).               Moreover,

Appellant has not even shown that the contents of the statement would be

relevant and admissible. The statement that Appellant sought to read was

not provided to the trial court, N.T., 4/3/19, at 15, and does not appear in the

record.

      Appellant, in his remaining, first issue, contends that the reporting

requirements of Subchapter H of SORNA that were imposed on him are

unconstitutional and notes that this Court in Commonwealth v. Mickley,

240 A.3d 957 (Pa. Super. 2020) vacated a denial of a constitutional challenge

to Subchapter H of SORNA and remanded for an evidentiary hearing.           We

conclude that this challenge is barred by waiver.

      Challenges to the constitutionality of SORNA are waived if they are not

raised in the trial court before sentencing or by post sentence motion.

Commonwealth v. Reslink, 257 A.3d 21, 25 (Pa. Super. 2020). In Mickley,

the defendant had preserved his SORNA challenge by filing a post sentence

motion in the trial court seeking to bar application of SORNA. 240 A.3d at

959. Here, in contrast, Appellant raised no SORNA challenge in the trial court;


                                     - 17 -
J-S27040-21


he filed no post sentence motion and filed no pretrial or pre-sentence motion

asserting that SORNA was unconstitutional or seeking to bar SORNA’s

application. Rather, Appellant raised his challenge to SORNA for the first time

in his Pa.R.A.P. 1925(b) statement. Concise Statement of Issues on Appeal

¶1. Raising an issue for the first time in a Rule 1925(b) statement, however,

is insufficient to prevent waiver of an issue that the appellant failed to raise

while the case was pending in the trial court. Steiner v. Markel, 968 A.2d

1253, 1257 (Pa. 2009); Commonwealth v. Smith, 213 A.3d 307, 309 (Pa.

Super. 2019); Commonwealth v. Rodriguez, 174 A.3d 1130, 1145 n.6,

1146 n.8 (Pa. Super. 2017).

      Because the trial court’s error in admitting evidence of prior consistent

statements was harmless and all of Appellant’s other issues are either without

merit or waived, we affirm Appellant’s judgments of sentence.

      Judgments of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/19/2022




                                     - 18 -